Exhibit 10.14



[Performance-Vesting Grant Schedule]


Grant Schedule


Grantee's Name:                                    [Grantee]
Grant Date:                                    [Grant Date]


1.
Number of Restricted Stock Units granted:                    [_____]

2.
Target Number of Restricted Stock Units granted:                [_____]

3.
Vesting Date:                                



At the end of each performance period, any units that do not vest based on upon
the Company's attainment of the performance goal shall be forfeited with no
further compensation due to the Grantee.


The determination of the attainment of the performance goal will be made in the
sole discretion of the Committee. The Committee has discretion with the consent
of the Grantee to modify the definition of the performance goal (with the Board
reverse the right to ratify, modify or reverse the Committee's decision),
provided that the exercise of such discretion would not cause a Performance
Award that would otherwise be deductible as "performance-based" compensation
within the meaning of Section 162(m) of the Code to become non-deductible.


Unless otherwise provided for above or in the Grantee's employment agreement
with the Company, if the Grantee's employment with the Company and its
Affiliates terminates or is terminated for any other reason, any Restricted
Stock Units that are then still subject to vesting conditions as of such date
shall be immediately forfeited with no other compensation due to the Grantee.


A number of Shares equal to the number of vested Performance Vested Units shall
be, to the extent that the applicable performance goal is satisfied, issued to
the Grantee, either by book-entry registration or issuance of a stock
certificate or certificates, as soon as administratively practicable following
the date that the Committee determines the extent to which such performance goal
has been achieved but in no event later December 31st of the calendar year
containing the applicable Vesting Date. Notwithstanding the foregoing, to the
extent the Performance Vested Units become vested as a result of Change in
Control, a number of Shares equal to such units will be issued to the Grantee
not later than ten (10) business days following the date of such Change in
Control.


Notwithstanding the foregoing, no Restricted Stock Units subject to this
Agreement shall vest unless the Grantee has complied with all applicable
provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the "HSR Act"). If the Restricted Stock Units subject to this Agreement
would have vested pursuant to the Agreement but did not vest solely because the
Grantee was not in compliance with all applicable provisions of the HSR Act, the
Vesting Date and the Share issuance date for such Restricted Stock Units shall
occur on the first date following the date on which such Restricted Stock Units
would otherwise have vested pursuant to the Agreement on which the Grantee has
complied with all applicable provisions of the HSR Act.


                        
FIVE BELOW, INC.


By:    _____________________________
Name:    
Title:    


DATED: __________________








--------------------------------------------------------------------------------

Exhibit 10.14





[Time-Vesting Grant Schedule]


Grant Schedule


Grantee's Name:                                    [Grantee]
Grant Date:                                    [Grant Date]


1.
Number of Restricted Stock Units granted:                    [# of RSUs]

2.
Vesting Dates:    

                            
Unless otherwise provided for above or in the Grantee's employment agreement
with the Company, if the Grantee's employment with the Company and its
Affiliates terminates or is terminated for any reason, any Restricted Stock
Units that are then still subject to vesting conditions as of such date shall be
immediately forfeited with no other compensation due to the Grantee.


Notwithstanding the foregoing, no Restricted Stock Units subject to this
Agreement shall vest unless the Grantee has complied with all applicable
provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the "HSR Act"). If the Restricted Stock Units subject to this Agreement
would have vested pursuant to the Agreement but did not vest solely because the
Grantee was not in compliance with all applicable provisions of the HSR Act, the
Vesting Date and the Share issuance date for such Restricted Stock Units shall
occur on the first date following the date on which such Restricted Stock Units
would otherwise have vested pursuant to the Agreement on which the Grantee has
complied with all applicable provisions of the HSR Act.




FIVE BELOW, INC.


By:    _____________________________
Name:    
Title:    


DATED: __________________


































--------------------------------------------------------------------------------

Exhibit 10.14



Award Agreement for
Restricted Stock Units under the Five Below, Inc.
Amended and Restated Equity Incentive Plan


THIS AWARD AGREEMENT FOR RESTRICTED STOCK UNITS (this “Agreement”) is made by
Five Below, Inc. (the “Company”) to the participant named on the grant schedule
attached hereto (the “Grantee”), dated as of the date set forth on the grant
schedule attached hereto (the “Grant Date”).
RECITALS
WHEREAS, the Company desires to award Restricted Stock Units to the Grantee
under the Five Below, Inc. Amended and Restated Equity Incentive Plan, as
amended (the “Plan”), pursuant to the terms of this Agreement.
NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:
1.Grant Schedule.  Certain terms of the grant of Restricted Stock Units are set
forth on the grant schedule (the “Grant Schedule”) that is attached to, and is a
part of, this Agreement.


2.Grant of Restricted Stock Units.  As of the Grant Date, pursuant to the Plan,
the Company hereby awards to the Grantee the number of Restricted Stock Units
set forth on the Grant Schedule (the “Award”), subject to the restrictions and
on the terms and conditions set forth in this Agreement and the Plan. The terms
of the Plan are hereby incorporated into this Agreement by this reference, as
though fully set forth herein. Capitalized terms used but not defined herein,
including the Grant Schedule, will have the same meaning as defined in the Plan.


3.Grant Date.  The Grant Date of the Restricted Stock Units is set forth on the
Grant Schedule.


4.Performance Target. To the extent that the Grant Schedule includes a
performance-based target, the Grant Schedule will specify the extent to which
the Restricted Stock Units will be forfeited for failure to achieve the
performance-based target.


5.Vesting. Subject to the further provisions of this Agreement, the Restricted
Stock Units will vest as set forth on the Grant Schedule (each date on which
Restricted Stock Units vest being referred to as a “Vesting Date”).


6.Transferability. The Restricted Stock Units are not transferable or assignable
otherwise than by will or by the laws of descent and distribution. Any attempt
to transfer Restricted Stock Units, whether by transfer, pledge, hypothecation
or otherwise and whether voluntary or involuntary, by operation of law or
otherwise, will not vest the transferee with any interest or right in or with
respect to such Restricted Stock Units.


7.Termination of Employment. In the event of the Grantee’s termination of
service with the Company and its Affiliates that is a “separation from service”
within the meaning of section 409A of the Code and applicable Treasury
Regulations issued under section 409A, all unvested Restricted Stock Units will
vest or be forfeited according to the terms and conditions of the Grant
Schedule, unless the Grantee’s employment agreement provides for a result that
is more favorable to the Grantee. To the extent compliance with the requirements
of Treasury Regulation § 1.409A-3(i)(2) is necessary to avoid the application of
an additional tax under section 409A of the Code to the issuance of Shares to
the Grantee, then any issuance of Shares to the Grantee that would otherwise be
made during the six-month period beginning on the date of such termination will
be deferred and delivered to the Grantee immediately following the lapse of such
six-month period.


8.Issuance of Shares.
a.Unless otherwise set forth on the Grant Schedule, within ten (10) business
days following each Vesting Date (including any accelerated vesting date
provided in the Grant Schedule or pursuant to the Grantee’s employment
agreement), the Company shall issue to the Grantee, either by book-entry
registration or issuance of a stock certificate or certificates, a number of
Shares equal to the number of Restricted Stock Units granted hereunder that have
vested as of such date. Any Shares issued to the Grantee hereunder shall be
fully paid and non-assessable.


b.At the time of vesting, the Company shall withhold from any Shares deliverable
in payment of the Restricted Stock Units a number of Shares having a value equal
to the minimum amount of income and employment taxes required to be withheld
under applicable laws and regulations, and pay the amount of such withholding
taxes in cash to the appropriate taxing authorities. Any fractional shares
resulting from the payment of the withholding amounts shall be




--------------------------------------------------------------------------------

Exhibit 10.14



liquidated and paid in cash to the U.S. Treasury as additional federal income
tax withholding for the Grantee. Grantee shall be responsible for any
withholding taxes not satisfied by means of such mandatory withholding and for
all taxes in excess of such withholding taxes that may be due upon vesting of
the Restricted Stock Units. Notwithstanding the foregoing, prior to the date
that such withholding taxes are due to the appropriate taxing authorities as a
result of the vesting of the Restricted Stock Units, the Grantee may pay to the
Company in cash or cash equivalents the amount of such withholding taxes, in
which case such withholding taxes will not be withheld from the Shares
deliverable in payment of the Restricted Stock Units.


c.The Grantee will not be deemed for any purpose to be, or have rights as, a
stockholder of the Company by virtue of the grant of Restricted Stock Units,
until shares of Common Stock are issued in settlement of such Restricted Stock
Units pursuant to Section 8(a) hereof. Upon the issuance of a stock certificate
or the making of an appropriate book entry on the books of the transfer agent,
the Grantee will have all of the rights of a stockholder.


d.With respect to any grant of Restricted Stock Units that vests in whole or in
part based on the Company's achievement of financial or operating results, if it
is determined by the Committee that gross negligence, intentional misconduct or
fraud by Grantee caused or partially caused the Company to restate all or a
portion of its financial statements, the Committee shall, to the extent
permitted by law, require repayment of Shares delivered pursuant to the vesting
of the Restricted Stock Units, and/or effect the cancellation of unvested
Restricted Stock Units, if (i) the vesting of the Award was calculated based
upon, or contingent on, the achievement of financial or operating results that
were the subject of or affected by the restatement, and (ii) the extent of
vesting of the Award would have been less had the financial statements been
correct. The required repayment or cancellation shall be such as will put the
Grantee in the same position relative to vesting of the Award as the Grantee
would have been in had the financial statements been correct.


9.Securities Matters. The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of 1933, as amended (the “1933 Act”)
of any interests in the Plan or any Shares to be issued thereunder or to effect
similar compliance under any state laws.  The Company shall not be obligated to
cause to be issued any Shares, whether by means of stock certificates or
appropriate book entries, unless and until the Company is advised by its counsel
that the issuance of such Shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Shares are traded.  The Committee may require, as a condition
of the issuance of Shares pursuant to the terms hereof, that the recipient of
such Shares make such covenants, agreements and representations, and that any
certificates bear such legends and any book entries be subject to such
electronic coding or stop order, as the Committee, in its sole discretion, deems
necessary or desirable.  The Grantee specifically understands and agrees that
the Shares, if and when issued, may be “restricted securities,” as that term is
defined in Rule 144 under the 1933 Act and, accordingly, the Grantee may be
required to hold the shares indefinitely unless they are registered under the
1933 Act or an exemption from such registration is available.


10.Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, will impair any such right, power or remedy of such party,
nor will it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor will any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character by any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, must be in a writing signed
by such party and will be effective only to the extent specifically set forth in
such writing.


11.Withholding. The Company reserves the right to withhold, in accordance with
any applicable laws, from any consideration payable or property transferable to
Grantee any taxes required to be withheld by federal, state or local law as a
result of the grant or vesting of this Award or other disposition of the Shares.


12.Right of Discharge Preserved. The grant of Restricted Stock Units hereunder
will not confer upon the Grantee any right to continue in service with the
Company or any of its subsidiaries or Affiliates.


13.The Plan. By accepting this Award, the Grantee acknowledges that the Grantee
has received a copy of the Plan, has read the Plan and is familiar with its
terms, and accepts the Restricted Stock Units subject to all of the terms and
provisions of the Plan, as amended from time to time. Pursuant to the Plan, the
Board or its Committee is authorized to interpret the Plan and to adopt rules
and regulations not inconsistent with the Plan as it deems appropriate. By
accepting this Award, the Grantee acknowledges and agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board or its
Committee upon any questions arising under the Plan.






--------------------------------------------------------------------------------

Exhibit 10.14



14.Governing Law.  This Agreement and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter this Agreement) shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania, without regard to
the application of the principles of conflicts of laws.


The Award is made by the Company as of the date stated in the introductory
paragraph.
FIVE BELOW, INC.


By:    _____________________________
Name:    
Title:    










